Robbery is the offense; the punishment, confinement in the penitentiary for eleven years.
The caption to the transcript affirmatively reflects that the conviction here appealed from was had at the January, 1945, term of the district court, which adjourned on the 5th day of May, 1945.
No recognizance appears to have been entered into at that term of court. The appellant, on June 7, 1945, after the adjournment of and at a subsequent term of court, entered into a recognizance.
A recognizance entered into after expiration of the term at which the conviction was had is void. Koger v. State,110 Tex. Crim. 636, 10 S.W.2d 546; Smith v. State, 120 Tex. Crim. 34,42 S.W.2d 787 and 48 S.W.2d 646; Barron v. State,119 Tex. Crim. 565, 46 S.W.2d 317; Gillespie v. State,131 Tex. Crim. 13, 95 S.W.2d 695; Edwards v. State,134 Tex. Crim. 512, 116 S.W.2d 711.
The appellant being at large upon a fatally defective recognizance, this court is without jurisdiction to entertain the *Page 303 
appeal. Wood v. State, 136 Tex.Crim. R., 125 S.W.2d 577; Hudgins v. State, 117 Tex.Crim. R., 36 S.W.2d 488; Aiken v. State, 137 Tex.Crim. R., 128 S.W.2d 1190; Jones v. State, 119 Tex.Crim. R., 46 S.W.2d 308.
The appeal is dismissed.
Appellant will be allowed fifteen days from and after this date within which to present and have approved a proper appeal bond, in which event the appeal will be reinstated.
The foregoing opinion of the Commission of Appeals has been examined by Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.